DETAILED ACTION
	This office action is in response to the request for continuation filed on July 28, 2022 in application 16/886,534. 
	Claims 1-3, 6-10, 13-17, 20 are presented for examination.   Claims 1, 8, 15 are amended.   Claims 4-5, 11-12, 18-19 are cancelled. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 21, 2022 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-10, 13-17, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1, 8 and 15 recites the limitation "obtaining a first hash value document comprising a plurality of hash values, generating a hash value for an asset and making a determination that the hash value does not match a second hash value" in lines 10-16 respectively.  It is indefinite as to what the hash value is referred to (one of the pluralities of hash values or the generated hash value).   There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 6-10, 13-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wertheimer et al. (US 2013/0110783) in further view of Stupak et al. (US 2020/0104202) in further view of Upadhyay et al. (US 2021/0073097). 

In regard to claim 1, Wertheimer et al. teach a method for managing a persistent storage system, the method comprising: 
obtaining, a backup request for an incremental backup of a file system (client systems are configured to send backups, including incremental backups to backup server, para. 24-25); and 
in response to the backup request: 
selecting a reference backup from a backup storage system (multiple chunks of the block version, para. 7, 65), wherein the backup storage system is operatively connected to the production host (backup server and backup storage data is connected to client systems and management portal, fig. 1), wherein the reference backup is not a most recent backup of the file system (compare the data contained within the different block versions and stores those bits which differ between the two versions as backup data for the more recent version of the block, para. 70);
obtaining a first hash value document associated with the reference backup (previously generated hash values, para. 7, 65), wherein the first hash value document comprises a backup identifier of the reference backup, a timestamp and a plurality of hash values (each block in the backup data includes an index entry for every block that has been received.  The index allows the backup server to find the complete set of blocks that belongs to a data file as of the time an incremental backup was taken, para. 44, the backup server stores a single data block to provide backup for duplication versions of the data block from different client systems, para. 64, the backup data applies a hashing algorithm to each data block that it receives as part of a backup, para. 65);
generating a hash value for an asset associated with the file system (hashes each chunk, para. 7, 65); 
making a first determination that the hash value does not match a second hash value of the plurality of hash values, wherein the second hash value corresponds to the asset (if the hash values for a chunk match the previous hash values for the same chunk, then the backup server discards the chunk, otherwise, the backup server stores the chunk as part of the current incremental backup, para. 7, 65); 
in response to the first determination, populating an incremental backup with a copy of data associated with the asset (the backup server stores the chunk as part of the current incremental backup, para. 7, 65); 
initiating a transfer of the incremental backup to the backup storage system (data blocks that have not changed since the last backup are not included in the incremental backup, para. 43, store a backup copy of the block on disk, para. 65). 
Wertheimer et al. does not explicitly teach obtaining, by a backup agent of a production host, a backup request and storing, in the production host, a second hash value document, wherein the second hash value document comprises the hash value and a backup identifier of the incremental backup.
Stupak et al. teach of backup agent executing on a node of the computing cluster and determine a list of changes that are tracked by the first node requested by a first instance of the cluster aware application executing on the first node.   The first backup agent may merge the list of changes and may generate a consistent incremental backup using data retrieved (para. 8, 14).  Backup agent may use a hash-based approach to read the disk/file blocks and calculate a hash value for each block (para. 35). 
It would have been obvious to modify the method of Wertheimer et al. by adding Stupak et al. incremental backup.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would support changed block tracking on clustered environments (para. 7-8). 
Wertheimer et al. and Stupak et al. does not explicitly teach wherein the file system specifies a first file generated by a first application and a second file generated by the second application; wherein the asset is one of the first file or the second file. 
Upadhyay et al. teach of each client computing devices may have applications (para. 85).   Primary data is generally production data generated by applications executing on client computing device and organized via a file system (para. 88).   Backup operations can include incremental backups at a file level (para. 164, 166, 168).   The system may calculate and/or store signatures (e.g., hash) corresponding to the individual source data portions and compare the signatures to already-stored data signatures (para. 184). 
It would have been obvious to modify the method of Wertheimer et al. and Stupak et al. by adding Upadhyay et al. data protection operations.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in providing a secondary copies to restore data and/or metadata (para. 94). 

In regard to claim 2, Wertheimer et al. teach the method of claim 1, further comprising: prior to initiating the transfer of the incremental backup to the backup storage system: 
generating a third hash value for a second asset associated with the file system (hashes each chunk, para. 7, 65); 
making a second determination that the third hash value matches a fourth hash value (if the hash values for a chunk match the previous hash values for the same chunk, then the backup server discards the chunk, otherwise, the backup server stores the chunk as part of the current incremental backup, para. 7, 65); and
in response to the second determination, not populating the incremental backup with a second copy of second data associated with the second asset (if the hash values for a chunk match the previous hash values for the same chunk, then the backup server discards the chunk, para. 7, 65).   

In regard to claim 3, Wertheimer et al. teach the method of claim 2, wherein the second hash value document further comprises the third hash value (backup server includes index to identify the physical location of every block for a given data file and watermarks for each block to identify different versions of a block, para. 28, storing in an index of hash values, para. 65).  

In regard to claim 6, Wertheimer et al. teach the method of claim 1, wherein the asset is a file in the file system (client system may send backup data to backup server whenever there is a change to a data file, para. 24).  

In regard to claim 7, Wertheimer et al. teach the method of claim 1, further comprising: obtaining a second backup request for an incremental block-based backup; and in response to the second backup request: 
identifying a plurality of data blocks changed since a most recent block-based backup; performing a data block file analysis on the plurality of data blocks to identify a plurality of modified files; generating the incremental block-based backup using the plurality of data blocks (if the hash values for a chunk match the previous hash values for the same chunk, then the backup server discards the chunk, otherwise, the backup server stores the chunk as part of the current incremental backup, para. 7, 65); 
generating a file change document based on the plurality of modified files; updating the incremental block-based backup based on the file change document; and initiating a transfer of the incremental block-based backup to the backup storage system (data blocks that have not changed since the last backup are not included in the incremental backup, para. 43, store a backup copy of the block on disk, para. 65).  

In regard to claim 8, Wertheimer et al. teach a system, comprising: 
a backup storage system comprising a reference backup;
a processor of the production host (hardware processor, para. 77); and 24PATENT APPLICATION ATTORNEY DOCKET NO.: 170360/059000US; 119938.01 
memory (memory, para. 77) comprising instructions which, when executed by the processor, perform a method, the method comprising: 
obtaining, a backup request for an incremental backup of a file system (client systems are configured to send backups, including incremental backups to backup server, para. 24-25); and 
in response to the backup request: 
selecting the reference backup from backup storage system (multiple chunks of the block version, para. 7, 65), wherein the reference backup is not a most recent backup of the file system (compare the data contained within the different block versions and stores those bits which differ between the two versions as backup data for the more recent version of the block, para. 70); 
obtaining a first hash value document associated with the reference backup (previously generated hash values, para. 7, 65), wherein the first hash value document comprises a backup identifier of the reference backup, a timestamp and a plurality of hash values (each block in the backup data includes an index entry for every block that has been received.  The index allows the backup server to find the complete set of blocks that belongs to a data file as of the time an incremental backup was taken, para. 44, the backup server stores a single data block to provide backup for duplication versions of the data block from different client systems, para. 64, the backup data applies a hashing algorithm to each data block that it receives as part of a backup, para. 65);
generating a hash value for an asset associated with the file system (hashes each chunk, para. 7, 65); 
making a first determination that the hash value does not match a second hash value of the plurality of hash values, wherein the second hash value corresponds to the asset (if the hash values for a chunk match the previous hash values for the same chunk, then the backup server discards the chunk, otherwise, the backup server stores the chunk as part of the current incremental backup, para. 7, 65); 
in response to the first determination, populating an incremental backup with a copy of data associated with the asset (the backup server stores the chunk as part of the current incremental backup, para. 7, 65); 
initiating a transfer of the incremental backup to the backup storage system (data blocks that have not changed since the last backup are not included in the incremental backup, para. 43, store a backup copy of the block on disk, para. 65). 
Wertheimer et al. does not explicitly teach obtaining, by a backup agent of a production host, a backup request and storing, in the production host, a second hash value document, wherein the second hash value document comprises the hash value and a backup identifier of the incremental backup.
Stupak et al. teach of backup agent executing on a node of the computing cluster and determine a list of changes that are tracked by the first node requested by a first instance of the cluster aware application executing on the first node.   The first backup agent may merge the list of changes and may generate a consistent incremental backup using data retrieved (para. 8, 14).  Backup agent may use a hash-based approach to read the disk/file blocks and calculate a hash value for each block (para. 35). 
Refer to claim 1 for motivational statement. 


Wertheimer et al. and Stupak et al. does not explicitly teach wherein the file system specifies a first file generated by a first application and a second file generated by the second application; wherein the asset is one of the first file or the second file. 
Upadhyay et al. teach of each client computing devices may have applications (para. 85).   Primary data is generally production data generated by applications executing on client computing device and organized via a file system (para. 88).   Backup operations can include incremental backups at a file level (para. 164, 166, 168).   The system may calculate and/or store signatures (e.g., hash) corresponding to the individual source data portions and compare the signatures to already-stored data signatures (para. 184). 
Refer to claim 1 for motivational statement. 

In regard to claim 9, Wertheimer et al. teach the system of claim 8, the method further comprising: prior to initiating the transfer of the incremental backup to the backup storage system: 
generating a third hash value for a second asset associated with the file system (hashes each chunk, para. 7, 65); 
making a second determination that the third hash value matches a fourth hash value (if the hash values for a chunk match the previous hash values for the same chunk, then the backup server discards the chunk, otherwise, the backup server stores the chunk as part of the current incremental backup, para. 7, 65); and 25PATENT APPLICATION 1 TORNEY DOCKET NO.: 170360/059000US; 119938.01 
in response to the second determination, not populating the incremental backup with a second copy of second data associated with the second asset (if the hash values for a chunk match the previous hash values for the same chunk, then the backup server discards the chunk, para. 7, 65).   

In regard to claim 10, Wertheimer et al. teach the system of claim 9, wherein the second hash value document further comprises the third hash value (backup server includes index to identify the physical location of every block for a given data file and watermarks for each block to identify different versions of a block, para. 28, storing in an index of hash values, para. 65).  

In regard to claim 13, Wertheimer et al. teach the system of claim 8, wherein the asset is a file in the file system (client system may send backup data to backup server whenever there is a change to a data file, para. 24).  

In regard to claim 14, Wertheimer et al. teach the system of claim 8, the method further comprising: obtaining a second backup request for an incremental block-based backup; and in response to the second backup request: 
identifying a plurality of data blocks changed since a most recent block-based backup; performing a data block file analysis on the plurality of data blocks to identify a plurality of modified files; generating the incremental block-based backup using the plurality of data blocks (if the hash values for a chunk match the previous hash values for the same chunk, then the backup server discards the chunk, otherwise, the backup server stores the chunk as part of the current incremental backup, para. 7, 65); 
generating a file change document based on the plurality of modified files; updating the incremental block-based backup based on the file change document; and initiating a transfer of the incremental block-based backup to the backup storage system (data blocks that have not changed since the last backup are not included in the incremental backup, para. 43, store a backup copy of the block on disk, para. 65).  

In regard to claim 15, Wertheimer et al. teach a non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for performing a backup operation, the method comprising: 
obtaining, a backup request for an incremental backup of a file system (client systems are configured to send backups, including incremental backups to backup server, para. 24-25); and 
in response to the backup request: 
selecting a reference backup from a backup storage system (multiple chunks of the block version, para. 7, 65), wherein the backup storage system is operatively connected to the production host (backup server and backup storage data is connected to client systems and management portal, fig. 1), wherein the reference backup is not a most recent backup of the file system (compare the data contained within the different block versions and stores those bits which differ between the two versions as backup data for the more recent version of the block, para. 70);
obtaining a first hash value document associated with the reference backup (previously generated hash values, para. 7, 65), wherein the first hash value document comprises a backup identifier of the reference backup, a timestamp and a plurality of hash values (each block in the backup data includes an index entry for every block that has been received.  The index allows the backup server to find the complete set of blocks that belongs to a data file as of the time an incremental backup was taken, para. 44, the backup server stores a single data block to provide backup for duplication versions of the data block from different client systems, para. 64, the backup data applies a hashing algorithm to each data block that it receives as part of a backup, para. 65);
generating a hash value for an asset associated with the file system (hashes each chunk, para. 7, 65); 
making a first determination that the hash value does not matches a second hash value of the plurality of hash values, wherein the second hash value corresponds to the asset (if the hash values for a chunk match the previous hash values for the same chunk, then the backup server discards the chunk, otherwise, the backup server stores the chunk as part of the current incremental backup, para. 7, 65); 
in response to the first determination, populating an incremental backup with a copy of data associated with the asset (the backup server stores the chunk as part of the current incremental backup, para. 7, 65); 
initiating a transfer of the incremental backup to the backup storage system (data blocks that have not changed since the last backup are not included in the incremental backup, para. 43, store a backup copy of the block on disk, para. 65). 
Wertheimer et al. does not explicitly teach obtaining by a backup agent a backup request and storing, in the production host, a second hash value document, wherein the second hash value document comprises the hash value and a backup identifier of the incremental backup. 
Stupak et al. teach of backup agent executing on a node of the computing cluster and determine a list of changes that are tracked by the first node requested by a first instance of the cluster aware application executing on the first node.   The first backup agent may merge the list of changes and may generate a consistent incremental backup using data retrieved (para. 8, 14).  Backup agent may use a hash-based approach to read the disk/file blocks and calculate a hash value for each block (para. 35). 
	Refer to claim 1 for motivational statement. 
Wertheimer et al. and Stupak et al. does not explicitly teach wherein the file system specifies a first file generated by a first application and a second file generated by the second application; wherein the asset is one of the first file or the second file. 
Upadhyay et al. teach of each client computing devices may have applications (para. 85).   Primary data is generally production data generated by applications executing on client computing device and organized via a file system (para. 88).   Backup operations can include incremental backups at a file level (para. 164, 166, 168).   The system may calculate and/or store signatures (e.g., hash) corresponding to the individual source data portions and compare the signatures to already-stored data signatures (para. 184). 
Refer to claim 1 for motivational statement. 

In regard to claim 16, Wertheimer et al. teach the non-transitory computer readable medium of claim 15, the method further comprising: prior to initiating the transfer of the incremental backup to the backup storage system: 
generating a third hash value for a second asset associated with the file system (hashes each chunk, para. 7, 65); 
making a second determination that the third hash value matches a fourth hash value (if the hash values for a chunk match the previous hash values for the same chunk, then the backup server discards the chunk, otherwise, the backup server stores the chunk as part of the current incremental backup, para. 7, 65); and 
in response to the second determination, not populating the incremental backup with a second copy of second data associated with the second asset (if the hash values for a chunk match the previous hash values for the same chunk, then the backup server discards the chunk, para. 7, 65).  

In regard to claim 17, Wertheimer et al. teach the non-transitory computer readable medium of claim 16, wherein the second hash value document further comprises the third hash value (backup server includes index to identify the physical location of every block for a given data file and watermarks for each block to identify different versions of a block, para. 28, storing in an index of hash values, para. 65).  

In regard to claim 20, Wertheimer et al. teach the non-transitory computer readable medium of claim 15, the method further comprising:  obtaining a second backup request for an incremental block-based backup; and in response to the second backup request: 
identifying a plurality of data blocks changed since a most recent block-based backup; performing a data block file analysis on the plurality of data blocks to identify a plurality of modified files; generating the incremental block-based backup based on the plurality of data blocks (if the hash values for a chunk match the previous hash values for the same chunk, then the backup server discards the chunk, otherwise, the backup server stores the chunk as part of the current incremental backup, para. 7, 65); 
generating a file change document based on the plurality of modified files; updating the incremental block-based backup based on the file change document; and initiating a transfer of the incremental block-based backup to the backup storage system (data blocks that have not changed since the last backup are not included in the incremental backup, para. 43, store a backup copy of the block on disk, para. 65).  

***********************************************
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Khandkar et al. (US 2021/0034474) comparing fingerprints of database file
Mitkar et al. (US 2019/0278667) compare file-level backups
Ramohalli Gopala Rao et al. (US 2018/0285353) compare hashes
Searls et al. (US 9,817,834) incremental backup
Nagarkar et al. (US 8,195,612) incremental backup of production host

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Loan.truong@uspto.gov